— In a negligence action to recover damages for personal injuries and property damage, etc., the plaintiffs appeal (1) from an order of the Supreme Court, Queens County (Goldstein, J.), entered September 8, 1982, which, inter alia, denied their motion to proceed to inquest upon defendants’ default in appearing, and granted the cross motion of the defendants to dismiss the action pursuant to CPLR 3215 (subd [c]) for failure to enter a default judgment against them within one year and (2) as limited by their brief, from so much of an order of the same court, entered October 16, 1982, as upon granting their motion for reargument, adhered to the original decision. Appeal from the order entered September 8,1982, dismissed. Said order was superseded by the order entered October 16, 1982, made upon reargument. Order entered October 16, 1982, affirmed insofar as appealed from. No opinion. Defendants are awarded one bill of costs. Thompson, J. P., O’Connor, Bracken and Boyers, JJ., concur.